DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the claim recites the limitation "the first time period" in line 1st of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C.  102(a)(1) as being anticipated by Eitel et al. (EP Pub. 2911324 B1, hereinafter “Eitel”). 
Regarding claims 1, 16 and 20, Eitel discloses a first receiver {Eitel: Figs. 10-11: [0002]; [0018]; [0104]-[0108]: a receiver 81-1 in DiSEqC environment can act as master} comprising: 
one or more computer processors {Eitel: Figs. 10-11: [0104]-[0108]: each receiver 81-1 including controller 83}; and
a non-transitory computer-readable storage medium comprising instructions, that when executed, control the one or more computer processors {Eitel: Figs. 10-11: [0104]-[0108]: memory 821 coupled to microprocessor for performing receiver functionality} to be operable for:
receiving, by the first receiver in a plurality of receivers, a signal from a satellite transmission via a unicable line, wherein the unicable line connects the plurality of receivers to an interface that receives multiple inputs from a satellite reflector dish {Eitel: Figs. 10: [0104]-[0108]: receiver 81-1 amongst multiple receivers 81-N, receiving satellite signal from antenna 810 via single unicable 813/880)};
{Eitel: Fig. 4A: [0051]-[0052]; [0057]-[0059]: showing three receivers attempting to transmit, but the third receiver 433 transmitting sensing signals463a1 and 463a2 to determine the unicable bus activity before transmitting data to the bus};
detecting, by the first receiver, a characteristic on the unicable line to determine whether a second unicable message from a second receiver in the plurality of receivers is being sent on the unicable line {Eitel: Fig. 4A: [0051]-[0052]; [0055]-[0059]: sensing activity on the unicable bus by comparing the power supply voltage level 450 to sensing voltage level 452 characteristic, the third receiver 433 be able to transmit data signal 464a without data collision};
when the second unicable message is detected, delaying, by the first receiver, transmission of the first unicable message by a time period {Eitel: Fig. 4A: [0051]-[0052]; [0055]-[0059]: receiver 433 by detecting that the bus is busy, determining to further delay the transmission by delay 470 and 471 during sensing testing bus activities}; and
when the second unicable message is not detected, transmitting, by the first receiver, the first unicable message on the unicable line {Eitel: Fig. 4A: [0053]-[0054]: during transmission attempt periods, receiver 431 and 431 raises a sensing signal to sensing voltage 451 and determine that there is  no activity in the bus, this receiver 431 and 432 transmit the data at determined time interval without further delay}.
2 and 17, Eitel discloses the method of claim 1, wherein detecting the characteristic on the unicable line to determine whether the second unicable message from the second receiver in the plurality of receivers is being sent on the unicable line comprises: detecting a voltage level on the unicable line; and determining whether the second unicable message is being sent based on the voltage level {Eitel: Fig. 4A: [0051]-[0058]: receiver 431, 432 and 433 raise testing signal to sensing voltage level 451 for testing activities of the bus before sending data to SCIF}.
Regarding Claims 3 and 18, Eitel discloses the method of claim 2, wherein determining whether the second unicable signal is being sent based on the voltage level comprises: comparing the voltage level to a threshold; determining that the second unicable message is being sent when the voltage level meets the threshold; and determining that the second unicable message is not being sent when the voltage level does not meet the threshold {Eitel: [0014]-[0015]; [0032]; Claims 10 and 12: voltage threshold  is used to test for bus data transmission}.
Regarding Claim 4, Eitel discloses the method of claim 2, wherein: the voltage level is between a range of 17 volts to 19 volts when the second unicable message is being sent on the unicable line, and the voltage level is between a range of 12.5 volts to 14 volts when the second unicable message is not being sent on the unicable line {Eitel: [0025]; [0071]: 12.5V-14V is power supply voltage range when no data sent; 17V-19V is voltage range when data is transmitted on bus.
6, Eitel discloses the method of claim 1, Eitel discloses wherein detecting the characteristic on the unicable line to determine whether the second unicable message from the second receiver in the plurality of receivers is being sent on the unicable line comprises: outputting a detection signal indicating whether the second unicable message is being sent to logic that is operable to transmit the first unicable message {Eitel: Figs. 3A-B: [0047]: first controller 231 sending test current to the bus such that no data can be transmitted to the bus when  voltage is drop below the threshold}.
Regarding Claim 7, Eitel discloses the method of claim 1, Eitel discloses wherein detecting the characteristic on the unicable line to determine whether the second unicable message from the second receiver in the plurality of receivers is being sent on the unicable line comprises: receiving a voltage level on the unicable line at a first input to a comparator; receiving a reference voltage at a second input of the comparator; and outputting, from the comparator, a detection signal indicating whether the second unicable message is being sent on the unicable line {Eitel: [0026]: sensor 141 used predetermined threshold current input and sensed current input to compare and determine the activity on bus}.
Regarding Claim 8, Eitel discloses the method of claim 1, further comprising: receiving an input, wherein the input causes the generation of the first unicable message {Eitel: [0025]: user input for changing a channel causes generation of a DiSEqC control message sending to the bus}.
9, Eitel discloses the method of claim 1, wherein: the signal comprises a first signal for a first channel, and the first unicable message is a command to the interface to switch from receiving the first signal to receiving a second signal for a second channel {Eitel: {0025]; [0105]-[0106]: user input to change to a preferred channel; the bandwidth of a single cable may be divided into slots of user bands}.
Regarding Claim 10, Eitel discloses the method of claim 1, wherein delaying transmission of the first unicable message by the time period comprises: delaying the time period; detecting, by the first receiver, the characteristic on the unicable line to determine whether the second unicable message or another unicable message from the second receiver or another receiver in the plurality of receivers is being sent on the unicable line {Eitel: Fig. 4A: [0051]-[0052]; [0055]-[0059]: sensing activity on the unicable bus by comparing the power supply voltage level 451 and sensing voltage level 452 characteristic, the third receiver 433 be able to transmit data signal 464a without data collision};
when the second unicable message or the another unicable message is detected, delaying, by the first receiver, transmission of the first unicable message by another time period {Eitel: Fig. 4A: [0051]-[0052]; [0055]-[0059]: receiver 433 by detecting that the bus is busy, determining to further delay the transmission by delay 470 and 471 during sensing testing bus activities}; and 
when the second unicable message or another unicable message is not detected, transmitting, by the first receiver, the first unicable message on the {Eitel: Fig. 4A: [0053]-[0054]: during transmission attempt periods, receiver 431 and 431 raises a sensing signal to sensing voltage 451 and determine that there is no activity in the bus, this receiver 431 and 432 transmit the data at determined time interval without further delay}.
Regarding Claim 11, Eitel discloses the method of claim 1, wherein the first time period is a fixed time period that is less than a time required to transmit the second unicable message {Eitel: Fig. 4A: [0055]: short delay 470 is between 3-10 ms, which is shorter than transmission period 464a}.
Regarding Claim 12, Eitel discloses the method of claim 1, wherein the multiple inputs from the satellite are multiple inputs from low noise blocks of the satellite reflector dish that is receiving the satellite transmission {Eitel: Fig. 10: [0104]-[0105]: interface 810 is a SCIF including a Low Noise Block (LNB) and splitter 815 to split the received signal into multiple signals}.
Regarding Claim 14, Eitel discloses the method of claim 1, wherein transmitting the first unicable message on the unicable line comprises: changing the characteristic on the unicable line to indicate that the first unicable message is being sent on the unicable line {Eitel: Figs. 4a-B: [0051]-[0059]: receiver 431-433 has to pull voltage from supply voltage level 450 to sensing voltage level 451 to detect the transmission of other receiver}.
Regarding Claim 15, Eitel discloses the method of claim 14, wherein transmitting the first unicable message on the unicable line comprises: pulling a voltage on the unicable line from a first voltage range to a second voltage range {Eitel: Figs. 4a-B: [0051]-[0059]: receivers 431-433 has to pull voltage level from supply voltage level 450 to data transmission voltage level at 452}.
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Eitel” in view of Taskin et al. (US 7,248,831, hereinafter “Taskin”).
Regarding Claims 5 and 19, Eitel discloses the method of claim 1, wherein detecting the characteristic on the unicable line to determine whether the second unicable message from the second receiver in the plurality of receivers is being sent on the unicable line {Eitel: Fig. 4A: [0051]-[0052]; [0055]-[0059]: sensing activity on the unicable bus by comparing the power supply voltage level 451 and sensing voltage level 452 characteristic, the third receiver 433 be able to transmit data signal 464a without data collision}
However, Eitel fail to disclose the detecting the characteristic further comprises: detecting a tone on the unicable line; and determining whether the second unicable message is being sent based on the detecting of the tone.
Taskin discloses detecting the characteristic further comprises: detecting a tone on the unicable line; and determining whether the second unicable message is being sent based on the detecting of the tone {Taskin: Fig. 2: Col. 5: 5-Col. 6: 38: a tone detecting circuit is installed within the coaxial cable to monitor an outdoor  unit (ODU 102), image recovery message is detected when a tone is generated when ODU image recovery is initialed}.
Sharing the same field of  endeavor in providing signal detection on coaxial cable; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Taskin and Eitel before him before the effective filing date of the claimed invention to add tone generating and detection as taught by Taskin to Eitel, as with the tone signal detection, Eitel can {Taskin: Col. 1: 47-48}.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over “Eitel” in view of “Taskin” and further in view of Petruzelli et al. (US PAT. 5,959,592, hereinafter “Petruzelli”).
Regarding Claim 13, Eitel discloses the method of claim 1, however, Eitel fails to disclose wherein the interface includes a plurality of connectors to receive a plurality of cables from low noise blocks of the satellite reflector dish and a single connector to receive the unicable line.
Taskin discloses wherein the interface includes a plurality of connectors to receive a plurality of cables from low noise blocks of the satellite reflector dish and a single connector to receive the unicable line  {Fig. 6: Col. 5: 20-30; Col. 11: 25-59: SPIER box 110 including interface using F-Type Connectors (601a, 601b, 616 & 620) connecting to various components and ODU}.
Sharing the same field of  endeavor in providing signal detection on coaxial cable; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Taskin and Eitel before him before the effective filing date of the claimed invention to add tone generating and detection as taught by Taskin to Eitel, as with the tone signal detection, Eitel can therefore determine the transmission message on the cable to improve the efficacy in the communication  with the ODU in the event of the failure of the standard communication system {Taskin: Col. 1: 47-48}.
Eitel and Taskin fail to disclose a single connector to receive unicable line.
Petruzelli discloses a single connector to receive unicable line from the satellite disk {Petruzelli: Fig. 4, ref 86, Col. 8: 54-61; Col. 10: 1-10; Col. 9: 48-58; Claim 1a): connector 86 connecting RF output signal to the single cable}
Sharing the same field of  endeavor in providing signal detection on coaxial cable; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Petruzelli and Eitel before him before the effective filing date of the claimed invention to add connectors for the LNB as taught by Petruzelli to Eitel to connect the satellite RF signal from outdoor unit to indoor unit as such, Eitel satellite communication interface can therefore securely and to improve the protection of the LNB of the ODU through the watertight covering and sealing of the housing {Petruzelli: Col. 7: 46-49}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.June 20, 2021

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

June 20, 2021